                                Case 19-13257            Doc 18       Filed 03/29/19            Page 1 of 2
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 19-13257-LSS
Jason Scott Collins                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: mrybczyns                    Page 1 of 1                          Date Rcvd: Mar 27, 2019
                                      Form ID: defntc                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 29, 2019.
db             +Jason Scott Collins,   25804 Bowman Acres Lane,   Damascus, MD 20872-1206

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 26, 2019 at the address(es) listed below:
              Joshua Welborn    bankruptcymd@mwc-law.com, bankruptcymd@ecf.inforuptcy.com
              Timothy P. Branigan   cmecf@chapter13maryland.com
                                                                                            TOTAL: 2
                              Case 19-13257           Doc 18       Filed 03/29/19        Page 2 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Greenbelt
                                       In re:    Case No.: 19−13257 − LSS          Chapter: 13

Jason Scott Collins
Debtor


                                                DEFICIENCY NOTICE
DOCUMENT:                  15 − Chapter 13 Plan and certificate of service Filed by Jason Scott Collins. (Rybczynski, Mark)

PROBLEM:                   (A) Section 1 of the Certificate of Service indicates incorrect service. (B) The list of parties
                           served a copy of the Plan was not attached. These must be cured by 4/9/19.

CURE:                      File a corrected Certificate of Service and attach the list of creditors.

CONSEQUENCE: Failure to cure the problem(s) by the date above may result in the pleading being stricken or
             other action the Court deems appropriate without further notice. For a proposed order, the failure
             to cure the problem(s) may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 3/26/19
                                                                    Mark A. Neal, Clerk of Court
                                                                    by Deputy Clerk, Mark Rybczynski
                                                                    410−962−4255
cc:    Debtor
       Attorney for Debtor − PRO SE

defntc (rev. 12/12/2016)
